DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2015/0161064 A1 to Pope discloses a data processing system comprising a host computer system and a network interface device for connection to a network, the host computer system and network interface device being coupled together by means of a data bus, and: the network interface device comprising: a controller unit having a first data port for connection to a network, a second data port, and a data bus interface connected to said data bus, the controller unit being operable to perform, in dependence on the network endpoints to which data packets received at the network interface device are directed, switching of data packets between the first and second data ports and the data bus interface; and an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module, the said first medium access controller being operable to support one or more first network endpoints; the host computer system supporting: a plurality of guest software domains including a first guest software domain having an application; and a privileged software domain configured to present a virtual operating platform to said plurality of guest domains, the privileged software entity including a first software driver for the controller .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-6, 8-18, 20-23, and 25-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476